Harris v Feazell (2020 NY Slip Op 01761)





Harris v Feazell


2020 NY Slip Op 01761


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, CURRAN, WINSLOW, AND BANNISTER, JJ.


200 CA 19-01077

[*1]DEANNA HARRIS, PLAINTIFF-APPELLANT-RESPONDENT,
vANNIE FEAZELL, DEFENDANT-RESPONDENT-APPELLANT. 


PARISI & BELLAVIA, ROCHESTER (TIMOTHY C. BELLAVIA OF COUNSEL), FOR PLAINTIFF-APPELLANT-RESPONDENT.
HAGELIN SPENCER LLC, BUFFALO (RICHARD J. PORTER OF COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT. 

	Appeal and cross appeal from an order of the Supreme Court, Monroe County (Evelyn Frazee, J.), entered April 29, 2019. The order denied in part the motion of defendant for summary judgment dismissing the complaint and denied in part the cross motion of plaintiff for partial summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court